Citation Nr: 1145243	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  11-17 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and His Son


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from February 1955 to April 1958.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

In February 2010, the Veteran appeared at a hearing before a Decision Review Officer at the RO.  In August 2011, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are included in the claims file.  At the time of the Travel Board hearing, the Veteran requested and was granted the opportunity to submit additional lay statements and the record was held open for 45 days to facilitate this.  No additional evidence or argument has been submitted by the Veteran or his representative; the Board will therefore decide the case based on the evidence of record.


FINDING OF FACT

The Veteran incurred a right knee injury in service.


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the current right knee disability is the result of his military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131. 

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts

The Veteran's service treatment records and the majority of his service personnel records are unavailable, apparently due to the 1973 National Personnel Records Center fire.  The RO made every effort to obtain any and all records relevant to the Veteran's service, including inpatient treatment records and morning reports, to no avail.  The limited service personnel records which were obtained show that in February 1957, when the Veteran was promoted to SP3 and transferred to Fort Devens, Massachusetts, he had a profile of B112111 under the PULHES system.  PULHES is the acronym for the six categories into which a physical profile is divided.  The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities; the H for hearing and ear; the E for eyes; and the S stands for psychiatric.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

After service, the first medical evidence of record is from March 1982, when an X-ray of the Veteran's right knee revealed that his patella had previously been removed.  Additional medical records from the same time period show an arthrogram of the right knee showed evidence of a previous surgical patellar removal and previous partial meniscectomy.  The Veteran related a history of having undergone these surgeries in service in August 1955, with no additional episodes until approximately 1981.  During his treatment in 1982, he had problems with degenerative joint disease, a partial tear in the medial remnant, and obvious quadriceps atrophy.

A May 2007 X-ray series of the right knee showed slight valgus deformity with a previous surgical removal of the patella.  There were osteoarthritic changes with medial and lateral joint space narrowing and bony sclerosis about the knee joint.

At the February 2010 Decision Review Officer hearing, the Veteran testified that near the end of his boot camp he sustained an injury to his knee.  Sometime later, the problem worsened and he underwent surgery at the Air Force Hospital in Selfridge, Michigan to remove his patella and part of the cartilage of his knee.  He was then put on profile for his right knee problems and remained on profile for the remainder of his military service.  After service separation, the Veteran was a farmer and had no private insurance, so he did not seek medical treatment for his knee pain until it became severe in the 1980.  At that time, his private physician sent him to VA for treatment after seeing the scar from the surgery in service.  The Veteran's son also testified at the hearing that he had known all his life that his father had problems with his knee which were said to be the result of an injury in service.  He recalled discussions between his parents as to the need for his father to seek treatment through VA.  

At the August 2011 Travel Board hearing, the Veteran testified that he injured his right knee in 1955 at the end of his basic training while doing squat jumps as part of his physical training.  About five or six months later, in August 1955, he had surgery to remove the patella and cartilage from his knee.  He was placed on medical profile as a result of his knee problems until his discharge from service in April 1958.  After service separation he continued to have minor problems with the knee, particularly pain, but nothing bad enough to seek medical treatment until the 1980s.  At that time, the remaining cartilage in the knee ruptured and his private physician sent him to VA for treatment.  He reported current problems with the knee for which he was under a doctor's care through VA.  He could no longer walk or run for any distance or climb stairs.  He used a cane or rolling walker in order to get around.  He stated that he had not sought service connection earlier because he was able to work without a problem.  In the 1980s when he applied for benefits, the RO recorded his Social Security number incorrectly and adjudicated a claim for his left knee instead of his right; after those errors, he saw no reason to continue the claim.  However, when his problems worsened yet again, he filed the current claim.  He stated that he felt the records of his surgery in service must exist, because at some point VA had advised him of the specific date of his surgery, whereas on his own he recalled only the month and year.  The Veteran's son testified that he recalled always being aware of his father's knee problems and his mother telling the children that she was pushing their father to file a claim with VA.
  
Analysis

As noted above, the Veteran's service treatment records and the majority of his service personnel records are unavailable, apparently due to the 1973 National Personnel Records Center fire.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The following analysis has been undertaken with this heightened duty in mind.

Based on the evidence, with reasonable doubt being resolved in the Veteran's favor, the Board finds that service connection is warranted for a right knee disability.  The Veteran's service treatment records are absent and he has provided a history of right knee injury in service with continuing symptomatology ever since.  The medical records from his treatment in 1982 show that his patella had in fact been surgically removed at an earlier date and the medical providers at the time accepted the history provided by the Veteran of that surgery having been performed in service.  In addition, the Board notes that the medical providers in 1982 cited obvious atrophy of the quadriceps muscles, which supports the Veteran's history of a long-standing condition.

While the records pertaining to the Veteran's military service are sparse, the February 1957 transfer and promotion order, showing that the Veteran had a profile of "2" for his lower extremities, supports the Veteran's statements and testimony regarding surgery in service and a continuing profile thereafter.  See Odiorne v. Principi, 3 Vet. App. 456 (1992); (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  The Board finds that the Veteran has provided credible evidence, including his sworn oral testimony in February 2010 and again in August 2011, which, when combined with the medical records from 1982 and the showing of a profile for his lower extremities in service, demonstrates an in-service injury with continuity of pain and recurrent knee problems.  38 C.F.R. § 3.303(b).  The evidence just discussed places the record as it stands in equipoise; as such, the benefit-of-the-doubt must be resolved in favor of the Veteran and service connection for a right knee disability is warranted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a right knee disability is granted.




____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


